PER CURIAM.
Jonathan Wallace challenges the trial court’s summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion asserts the invalidity of Wallace’s sentence under the 1995- sentencing guidelines for an offense that allegedly occurred within the window for challenging the constitutionality of those guidelines. The trial court denied the motion relying on our decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998), to conclude that Wallace was sentenced outside of the relevant window. It is now clear that the date of offense is the relevant date. See Heggs v. State, 759 So.2d 620 (Fla.2000). We accordingly reverse and remand for further consideration of this motion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Reversed and remanded.
THREADGILL, A.C.J., and PARKER and CASANUEVA, JJ., Concur.